  8:19-cv-00021-RFR-SMB Doc # 81 Filed: 04/30/20 Page 1 of 1 - Page ID # 599



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

THE ORDER SONS OF ITALY IN
AMERICA OF THE STATE OF
NEBRASKA and COLUMBIA NATIONAL                                   8:19CV21
INSURANCE COMPANY,

                     Plaintiffs,
                                                               ORDER TO
       v.                                                     SHOW CAUSE

VENTURA FOODS, LLC and SYSCO
CORPORATION,

                     Defendants.


       Currently pending before the Court are defendants Ventura Foods, LLC and Sysco
Corporation’s (collectively, “defendants”) Motion for Sanctions (Filing No. 73), Motion
for Summary Judgment (Filing No. 75), and “Motion to Exclude Causation Testimony by
Plaintiffs’ Expert Witness Kenneth R. Scurto” (Filing No. 77). Plaintiffs The Order Sons
of Italy in America of the State of Nebraska and Columbia National Insurance Company
(collectively, “plaintiffs”) have not responded to these motions and the deadlines have
passed. The Court orders the plaintiffs to show cause on or before May 8, 2020, why
sanctions should not be ordered against them, summary judgment should not be entered in
the defendants’ favor, and the expert testimony should not be excluded. Failure to respond
may result in the Court ruling on the motions without further notice.

       IT IS SO ORDERED.

       Dated this 30th day of April 2020.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
